430 F.2d 933
UNITED STATES of America, Plaintiff-Appellee,v.ONE 1964 PLYMOUTH BELVEDERE, IDENTIFICATION NO. 3941176086, Defendant-Appellant.
No. 28946.
United States Court of Appeals, Fifth Circuit.
August 7, 1970.

Noah Grimes, pro se.
William J. Schloth, U. S. Atty., D. L. Rampey, Jr., Asst. U. S. Atty., Macon, Ga., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This pro se case is disposed of without oral argument pursuant to Fifth Circuit Rule 9(c), appellant having failed to file a brief within the time fixed by FRAP Rule 31. Kimbrough v. Beto, 412 F.2d 981 (5th Cir. 1969).

Affirmed. See Fifth Circuit Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 [5th Cir., August 12, 1970]